          Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 1 of 19



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                 §
                                       §
                                1
Lockwood Holdings, Inc., et al.,       § Jointly Administered Under
                                       § Case No. 18-30197
      Debtors.                         §
                                       § (Chapter 11)
______________________________________________________________________________
OFFICIAL COMMITTEE OF UNSECURED §
CREDITORS OF LOCKWOOD HOLDINGS, §
INC., ET AL.                    §
                                §
       Plaintiff.               §
                                §
vs.                             § Adversary No. 18-03094
                                §
WELLS FARGO BANK, N.A., as      §
Administrative Agent and Lender §
                                §
       Defendant.               §

         WELLS FARGO'S ANSWER TO OFFICIAL COMMITTEE OF UNSECURED
            CREDITORS OF LOCKWOOD HOLDINGS, INC.’S COMPLAINT
                       [This Instrument Relates to Docket No.1]

          Wells Fargo Bank, N.A. ("Wells Fargo" or "Defendant") as Administrative Agent and

Lender, files this Answer to the Complaint filed by the Official Committee of Unsecured

Creditors of Lockwood Holdings, Inc., et al, (the "Committee"). To the extent any allegations in

the Complaint are not expressly admitted, they are denied. Further, any averment by Wells

Fargo that it lacks knowledge or information sufficient to form a belief about the truth of an

allegation shall have the effect of a denial.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Lockwood Holdings, Inc. (9726); LH Aviation, LLC (6984); Piping Components, Inc. (0197);
Lockwood International, Inc. (8597); Lockwood Enterprises, Inc. (6504); LMG Manufacturing, Inc. (9468); and,
7807 Eagle Lane, LLC (7382) (collectively, the "Debtors").


WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                                        PAGE 1 OF 19
        Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 2 of 19



    STATEMENT REGARDING CONSENT TO ENTRY OF ORDERS OR JUDGMENT
                        IN CORE PROCEEDING

        Pursuant to Federal Rule of Bankruptcy Procedure 7012(b) and Bankruptcy Local Rule

7012-1, Wells Fargo consents to the entry of final orders or a judgment by the bankruptcy judge

in this Adversary Proceeding.

                                    ANSWER TO COMPLAINT2

                                   I. NATURE OF THE ACTION

        1.      Wells Fargo admits that it is the Administrative Agent and/or Lender for various

prepetition loans and that it has security interests in substantially all of the Debtors' assets. Wells

Fargo denies the remaining allegations in paragraph 1 of the Complaint.

        2.      Wells Fargo denies that the Committee is entitled to any of the relief sought in

paragraph 2 of the Complaint.

        3.      Wells Fargo denies that the Committee is entitled to any of the relief sought in

paragraph 3 of the Complaint or that it has any grounds to object to Wells Fargo's claim.

                                 II. JURISDICTION AND VENUE

        4.      Wells Fargo admits the allegations in paragraph 4 of the Complaint.

        5.      Wells Fargo admits the allegations in paragraph 5 of the Complaint.

        6.      Wells Fargo admits the allegations in paragraph 6 of the Complaint.

        7.      Wells Fargo admits the allegations in paragraph 7 of the Complaint.

        8.      Wells Fargo admits the allegations in paragraph 8 of the Complaint.

        9.      Wells Fargo admits the allegations in paragraph 9 of the Complaint.




2
 Unless otherwise set forth herein, all undefined, capitalized terms appearing in this Answer shall have the
meaning(s) ascribed to such terms in the Complaint.


WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                                  PAGE 2 OF 19
        Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 3 of 19




                                       III. THE PARTIES
A.     The Debtors

       10.      Wells Fargo admits the allegations in paragraph 10 of the Complaint.

B.     The Plaintiff

       11.      Wells Fargo admits the allegations in the first, second and fourth sentences of

paragraph 11 of the Complaint. With respect to the third sentence in paragraph 11 of the

Complaint, Wells Fargo states that the Final DIP Order speaks for itself, and Wells Fargo denies

any allegations in paragraph 11 of the Complaint to the extent that they do not fully and

accurately characterize the contents of the Final DIP Order referenced in paragraph 11.

C.     The Defendant

       12.      Wells Fargo admits the allegations in paragraph 12 of the Complaint.

                               IV. GENERAL BACKGROUND

A.     Debtors’ Business

       13.      Upon information and belief, Wells Fargo admits the allegations in paragraph 13

of the Complaint.

B.     Prepetition Credit Facilities

       Revolver Loan
       14.      Wells Fargo admits that the parties referenced in paragraph 14 entered into an

Amended and Restated Credit Agreement on September 30, 2015, and executed a Pledge and

Security Agreement ("PSA"), and further states that the referenced documents speak for

themselves and Wells Fargo denies any allegations in paragraph 14 of the Complaint to the

extent they do not fully and accurately characterize the contents of the referenced documents in

paragraph 14.




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                          PAGE 3 OF 19
        Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 4 of 19



       15.     Wells Fargo admits that certain parties entered into a Forbearance Agreement and

Third Amendment to Amended and Restated Agreement on or about August 16, 2017, and that

the parties referenced in paragraph 15 of the Complaint entered into three (3) Guaranties dated

August 22, 2017, and a Pledge and Security Agreement Joinder No. 1 dated August 21, 2017 (the

"PSAJ"). Wells Fargo further states that the referenced documents speak for themselves and

Wells Fargo denies any allegations in paragraph 15 of the Complaint to the extent they do not

fully and accurately characterize the contents of the referenced documents.

       16.     Wells Fargo admits the allegations in paragraph 16 of the Complaint, but denies

that the Committee has any right or grounds to challenge the debt.

       Term Loan

       17.     Wells Fargo admits the allegations in paragraph 17 of the Complaint, and further

states that the referenced documents speak for themselves and Wells Fargo denies any

allegations in paragraph 17 of the Complaint to the extent they do not fully and accurately

characterize the contents of the referenced documents.

       18.     Wells Fargo admits the allegations in the first and last sentences of paragraph 18

of the Complaint. With respect to the second sentence of paragraph 18, Wells Fargo states that

the referenced documents speak for themselves and Wells Fargo denies any allegations in

paragraph 18 of the Complaint to the extent they do not fully and accurately characterize the

contents of the referenced documents.

       19.     Wells Fargo admits the allegations in paragraph 19 of the Complaint, but denies

that the Committee has any right or grounds to challenge the debt.




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                        PAGE 4 OF 19
       Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 5 of 19



       Airplane Loan

       20.    Wells Fargo admits the allegations in paragraph 20 of the Complaint.

       21.    Wells Fargo admits that LHA and Wells Fargo entered into an Aircraft Mortgage

and Security Agreement with respect to the airplane and that Wells Fargo's liens on the airplane

are subordinate to the liens of Wells Fargo Equipment and Finance. Wells Fargo admits that it

recorded the Aircraft Mortgage and Security Agreement with the U.S. Department of

Transportation Federal Aviation Administration on November 3, 2017. Wells Fargo denies the

remaining allegations in paragraph 21 of the Complaint.

       22.    Wells Fargo admits that Wells Fargo Equipment Finance, Inc. (“WFEF”) moved

for relief from the automatic stay and that the court entered an Agreed Order on WFEF’s Motion

for Relief from the Automatic Stay. The Agreed Order speaks for itself, and Wells Fargo denies

any allegations in paragraph 22 of the Complaint to the extent they do not fully and accurately

characterize the contents and purpose of the Agreed Order.

       23.    Wells Fargo admits the allegations in the first sentence of paragraph 23 of the

Complaint. With respect to the second sentence of paragraph 23, the proposed order speaks for

itself and Wells Fargo denies the allegations to the extent they do not fully and accurately

characterize the contents of the proposed order. Wells Fargo denies the remaining allegations in

paragraph 23 of the Complaint.

C.     Bankruptcy Filings and Post-Petition Financing

       24.    Upon information and belief, Wells Fargo admits that the Debtors were

experiencing financial difficulties around November 2016, but is without sufficient knowledge or

information to admit or deny when the financial difficulties began. Wells Fargo admits that the

Debtors and Wells Fargo entered into several forbearance agreements which speak for

themselves, and Wells Fargo denies any allegations in paragraph 24 of the Complaint to the


WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                        PAGE 5 OF 19
        Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 6 of 19



extent they do not fully and accurately characterize the contents and purpose of the forbearance

agreements.

       25.     Wells Fargo admits that Hurricane Harvey struck the Gulf Coast on or about

August 25, 2017. Wells Fargo is without sufficient information or knowledge to admit or deny

the remaining allegations in paragraph 25 of the Complaint.

       26.     Wells Fargo admits that it accelerated the Revolver Loan, the Term Loan and the

Airplane Loan around November 2017 and that litigation between the Debtors and Wells Fargo

ensued. Wells Fargo denies the remaining allegations of paragraph 26 of the Complaint.

       27.     Wells Fargo admits the allegations in paragraph 27 of the Complaint.

       28.     Wells Fargo admits the allegations in the first sentence of paragraph 28 of the

Complaint. The remaining allegations reference various orders of the court, which speak for

themselves and Wells Fargo denies any allegations in paragraph 28 to the extent they do not fully

and accurately characterize the contents of the orders.

       29.     Wells Fargo admits the allegations in paragraph 29 of the Complaint.

       30.     Wells Fargo admits the allegations in paragraph 30 of the Complaint.

       31.     The allegations in paragraph 31 of the Complaint are purported recitations of the

contents of the Final DIP Order. Wells Fargo submits that the Final DIP Order speaks for itself,

and denies any allegations in paragraph 31 of the Complaint to the extent they do not fully and

accurately characterize the contents of the Final DIP Order.

D.     Committee Investigation

       32.     Wells Fargo is without sufficient knowledge or information to either admit or

deny the allegations in paragraph 32 of the Complaint.




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                         PAGE 6 OF 19
        Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 7 of 19



       Commercial Tort Claims
       33.     Paragraph 33 of the Complaint references unidentified documents, and purports to

include a general characterization of the unidentified documents and their contents. Wells Fargo

states that the unidentified documents speak for themselves and denies any allegations in

paragraph 33 of the Complaint to the extent they do not fully and accurately characterize the

contents and purpose of the intended documents. Wells Fargo further states that paragraph 33

includes conclusions of law which do not require a response. To the extent a response is

required to any of the allegations in paragraph 33, Wells Fargo denies those allegations.

       Deposit Accounts
       34.     Paragraph 34 of the Complaint references unidentified documents, and purports to

include a general characterization of the unidentified documents and their contents. Wells Fargo

states that the unidentified documents speak for themselves and denies any allegations in

paragraph 34 of the Complaint to the extent they do not fully and accurately characterize the

contents and purpose of the intended documents. Wells Fargo further states that paragraph 34

includes conclusions of law which do not require a response. To the extent a response is

required to any of the allegations in paragraph 34, Wells Fargo denies those allegations.

       Rights of Payment Under Business – Interruption Insurance Policies

       35.     Paragraph 35 of the Complaint references unidentified documents, and purports to

include a general characterization of the unidentified documents and their contents. Wells Fargo

states that the unidentified documents speak for themselves and denies any allegations in

paragraph 35 of the Complaint to the extent they do not fully and accurately characterize the

contents and purpose of the unidentified documents.

       36.     Paragraph 36 of the Complaint includes recitations to case law, statutory authority

and conclusions of law which do not require an answer.


WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                          PAGE 7 OF 19
        Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 8 of 19



       37.     Paragraph 37 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. Wells Fargo denies the remaining allegations of paragraph 37

of the Complaint.

       38.     Wells Fargo lacks sufficient knowledge or information to admit or deny the

allegations in paragraph 38 of the Complaint.

       39.     Wells Fargo lacks sufficient knowledge or information to admit or deny the

allegations in the first and last sentences of paragraph 39 of the Complaint. Wells Fargo denies

the remaining allegations in paragraph 39 of the Complaint.

       Assets Subject to a Certificate-of-Title Statute

       40.     Paragraph 40 of the Complaint references unidentified documents, and purports to

include a general characterization of the unidentified documents and their contents. Wells Fargo

states that the unidentified documents speak for themselves and denies any allegations in

paragraph 40 of the Complaint to the extent they do not fully and accurately characterize the

contents and purpose of the intended documents. Wells Fargo further states that paragraph 40

includes conclusions of law which do not require a response. To the extent a response is

required to any of the allegations in paragraph 40, Wells Fargo denies those allegations.

       Money
       41.     Paragraph 41 of the Complaint references unidentified documents, and purports to

include a general characterization of the unidentified documents and their contents. Wells Fargo

states that the unidentified documents speak for themselves and denies any allegations in

paragraph 41 of the Complaint to the extent they do not fully and accurately characterize the

contents and purpose of the unidentified documents. Wells Fargo further states that paragraph

41 includes conclusions of law which do not require a response. To the extent a response is

required to any of the allegations in paragraph 41, Wells Fargo denies those allegations.


WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                          PAGE 8 OF 19
        Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 9 of 19



       Airplane
       42.     Paragraph 42 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 42 of the Complaint, Wells Fargo denies those allegations.

                                  V. CAUSES OF ACTION

        COUNT I: DECLARATORY JUDGMENT THAT DEFENDANT LACKS
             LIENS ON DEBTORS’ COMMERCIAL TORT CLAIMS

       43.     Paragraph 43 of the Complaint repeats and realleges the allegations in

paragraphs 1 through 42 of the Complaint. Accordingly, Wells Fargo repeats and realleges its

answers to paragraphs 1 through 42 as though fully set forth herein.

       44.     Paragraph 44 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations of

paragraph 44 of the Complaint, Wells Fargo denies those allegations.

       45.     Paragraph 45 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations of

paragraph 45 of the Complaint, Wells Fargo denies those allegations.

       46.     Paragraph 46 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations of

paragraph 46 of the Complaint, Wells Fargo denies those allegations.

       47.     Wells Fargo denies that the Committee is entitled to any of the relief requested in

paragraph 47 of the Complaint.




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                         PAGE 9 OF 19
       Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 10 of 19



               COUNT II: AVOIDANCE OF LIENS ON DEPOSIT ACCOUNTS

       48.      Paragraph 48 of the Complaint repeats and realleges the allegations in

paragraphs 1 through 47 of the Complaint. Accordingly, Wells Fargo repeats and realleges its

answers to paragraphs 1 through 47 as though fully set forth herein.

       49.      Paragraph 49 of the Complaint references the PSA and the PSAJ, and purports to

include a general characterization of the documents and their contents. Wells Fargo states that

the PSA and the PSAJ speak for themselves and denies any allegations in paragraph 49 of the

Complaint to the extent they do not fully and accurately characterize the contents and purpose of

the PSA and PSAJ. Wells Fargo further states that paragraph 49 includes conclusions of law

which do not require a response. Wells Fargo is without sufficient knowledge or information to

either admit or deny the “nonexhaustive list” of deposit accounts in Exhibit A. To the extent a

response is required to any of the allegations in paragraph 49, Wells Fargo denies those

allegations.

       50.      Paragraph 50 of the Complaint includes legal arguments and conclusions of law

which do not require a response. To the extent a response is required to any of the allegations in

paragraph 50, Wells Fargo denies those allegations.

       51.      Paragraph 51 of the Complaint includes legal arguments and conclusions of law

which do not require a response. To the extent a response is required to any of the allegations in

paragraph 51, Wells Fargo denies those allegations.

       52.      The allegations in paragraph 52 are mere recitations to Section 551 to which no

response is required. Section 551 speaks for itself and Wells Fargo denies any allegations in

paragraph 52 to the extent they do not fully and accurately characterize the contents and

substance of Section 551.




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                        PAGE 10 OF 19
       Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 11 of 19



       53.     Paragraph 53 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 53 of the Complaint, Wells Fargo denies those allegations.

       54.     Wells Fargo denies that the Committee or Debtors' estates are entitled to any of

the relief requested in paragraph 54 of the Complaint.

             COUNT III: AVOIDANCE OF LIENS ON RIGHTS OF PAYMENT
              UNDER BUSINESS-INTERRUPTION INSURANCE POLICIES

       55.     Paragraph 55 of the Complaint repeats and realleges the allegations in paragraphs

1 through 54 of the Complaint. Accordingly, Wells Fargo repeats and realleges its answers to

paragraphs 1 through 54 as though fully set forth herein.

       56.     Paragraph 56 of the Complaint references the PSA and the PSAJ, and purports to

include a general characterization of the documents and their contents. Wells Fargo states that

the PSA and PSAJ speak for themselves and denies any allegations in paragraph 56 of the

Complaint to the extent they do not fully and accurately characterize the contents and purpose of

the PSA and PSAJ.

       57.     Paragraph 57 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 57 of the Complaint, Wells Fargo denies those allegations.

       58.     Paragraph 58 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 58 of the Complaint, Wells Fargo denies those allegations.

       59.     Paragraph 59 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 59 of the Complaint, Wells Fargo denies those allegations.



WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                       PAGE 11 OF 19
       Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 12 of 19



       60.     Paragraph 60 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 60 of the Complaint, Wells Fargo denies those allegations.

       61.     The allegations in paragraph 61 are mere recitations to Section 551 to which no

response is required. Section 551 speaks for itself and Wells Fargo denies any allegations in

paragraph 61 to the extent they do not fully and accurately characterize the contents and

substance of Section 551.

       62.     Paragraph 62 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 62 of the Complaint, Wells Fargo denies those allegations.

       63.     Wells Fargo denies that the Committee or the Debtors' estates are entitled to any

of the relief requested in paragraph 63 of the Complaint.

             COUNT IV: AVOIDANCE OF LIENS ON ASSETS SUBJECT TO
                     CERTIFICATE OF-OF-TITLE STATUTES

       64.     Paragraph 64 of the Complaint repeats and realleges the allegations in paragraphs

1 through 63 of the Complaint. Accordingly, Wells Fargo repeats and realleges its answers to

paragraphs 1 through 63 as though fully set forth herein.

       65.     Paragraph 65 of the Complaint references the PSA and the PSAJ, and purports to

include a general characterization of the documents and their contents. Wells Fargo states that

the PSA and PSAJ speak for themselves and denies any allegations in paragraph 65 of the

Complaint to the extent they do not fully and accurately characterize the contents and purpose of

the intended documents. Wells Fargo further states that paragraph 65 includes conclusions of

law which do not require a response. Wells Fargo admits the allegations in the last sentence of

paragraph 65 of the Complaint.



WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                       PAGE 12 OF 19
       Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 13 of 19



       66.     Paragraph 66 of the Complaint includes legal arguments and conclusions of law

which do not require a response. Wells Fargo is without sufficient knowledge or information to

either admit or deny the “nonexhaustive list” of vehicles in Exhibit B. To the extent a response

is required, to any of the allegations in paragraph 66, Wells Fargo denies those allegations.

       67.     Paragraph 67 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 67 of the Complaint, Wells Fargo denies those allegations.

       68.     Paragraph 68 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. Wells Fargo is without sufficient knowledge or information to

either admit or deny the “nonexhaustive list” of vehicles in Exhibit C. To the extent a response

is required to any of the allegations in paragraph 68 of the Complaint, Wells Fargo denies those

allegations.

       69.     Paragraph 69 of the Complaint references the PSA and the PSAJ, and purports to

include a general characterization of the documents and their contents. Wells Fargo states that

the PSA and PSAJ speak for themselves and denies any allegations in paragraph 69 of the

Complaint to the extent they do not fully and accurately characterize the contents and purpose of

the PSA and PSAJ. Wells Fargo further states that paragraph 69 includes legal arguments and

conclusions of law which do not require a response. To the extent a response is required to any

of the allegations in paragraph 69, Wells Fargo denies those allegations.

       70.     The allegations in paragraph 70 are mere recitations to Section 551 to which no

response is required. Section 551 speaks for itself and Wells Fargo denies any allegations in

paragraph 70 to the extent they do not fully and accurately characterize the contents and

substance of Section 551.




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                          PAGE 13 OF 19
       Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 14 of 19



       71.     Paragraph 71of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 71 of the Complaint, Wells Fargo denies those allegations.

       72.     Wells Fargo denies that the Committee or the Debtors' estates are entitled to any

of the relief requested in paragraph 72 of the Complaint.

                     COUNT V: AVOIDANCE OF LIENS ON MONEY

       73.     Paragraph 73 of the Complaint repeats and realleges the allegations in paragraphs

1 through 72 of the Complaint. Accordingly, Wells Fargo repeats and realleges its answers to

paragraphs 1 through 72 as though fully set forth herein.

       74.     Paragraph 74 of the Complaint references the PSA and the PSAJ, and purports to

include a general characterization of the documents and their contents. Wells Fargo states that

the PSA and the PSAJ speak for themselves and denies any allegations in paragraph 74 of the

Complaint to the extent they do not fully and accurately characterize the contents and purpose of

the PSA and the PSAJ. Wells Fargo further states that paragraph 74 includes conclusions of law

which do not require a response. To the extent a response is required to any of the allegations in

paragraph 74, Wells Fargo denies those allegations.

       75.     Paragraph 75 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. Wells Fargo is without sufficient knowledge or information to

either admit or deny the “nonexhaustive list of items” in Exhibit D. To the extent a response is

required to any of the allegations in paragraph 75 of the Complaint, Wells Fargo denies those

allegations.

       76.     Paragraph 76 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 76 of the Complaint, Wells Fargo denies those allegations.


WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                        PAGE 14 OF 19
       Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 15 of 19



       77.     Paragraph 77 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 77 of the Complaint, Wells Fargo denies those allegations.

       78.     The allegations in paragraph 78 are mere recitations to Section 551 to which no

response is required. Section 551 speaks for itself and Wells Fargo denies any allegations in

paragraph 78 to the extent they do not fully and accurately characterize the contents and

substance of Section 551.

       79.     Paragraph 79 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 79 of the Complaint, Wells Fargo denies those allegations.

       80.     Wells Fargo denies that the Committee and the Debtors' estates are entitled to any

of the relief requested in paragraph 80 of the Complaint.

                COUNT VI: AVOIDANCE OF LIENS ON THE AIRPLANE

       81.     Paragraph 81 of the Complaint repeats and realleges the allegations in paragraphs

1 through 80 of the Complaint. Accordingly, Wells Fargo repeats and realleges its answers to

paragraphs 1 through 80 as though fully set forth herein.

       82.     Wells Fargo admits that on September 8, 2017, LHA and Wells Fargo entered

into an Aircraft Mortgage and Security Agreement with respect to the airplane. Wells Fargo

further states that the referenced documents speak for themselves and Wells Fargo denies any

allegations in paragraph 82 of the Complaint to the extent they do not fully and accurately

characterize the contents of the referenced documents.

       83.     Paragraph 83 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 83 of the Complaint, Wells Fargo denies those allegations.


WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                       PAGE 15 OF 19
          Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 16 of 19



          84.   Paragraph 84 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 84 of the Complaint, Wells Fargo denies those allegations.

          85.   The allegations in paragraph 85 are mere recitations to Section 551 to which no

response is required. Section 551 speaks for itself and Wells Fargo denies any allegations in

paragraph 61 to the extent they do not fully and accurately characterize the contents and

substance of Section 551.

          86.   Paragraph 86 of the Complaint includes legal arguments and conclusions of law

which do not require an answer. To the extent a response is required to any of the allegations in

paragraph 86 of the Complaint, Wells Fargo denies those allegations.

          87.   Wells Fargo denies that the Committee or Debtors' estates are entitled to any of

the relief requested in paragraph 87 of the Complaint.

                  COUNT VII: OBJECTION TO DEFENDANT’S CLAIMS

          88.   Paragraph 88 of the Complaint repeats and realleges the allegations in

paragraphs 1 through 87 of the Complaint. Accordingly, Wells Fargo repeats and realleges its

answers to paragraphs 1 through 87 as though fully set forth herein.

          89.   Wells Fargo admits the allegations in the first sentence of paragraph 89 of the

Complaint. Wells Fargo denies that the Committee has any grounds to object to Wells Fargo's

claims.

          90.   Wells Fargo denies the allegations in paragraph 90 of the Complaint and denies

that it is liable for any amounts or that it is required to return any property.

          91.   Wells Fargo admits the allegations in the first and second sentences of

paragraph 91 of the Complaint. Wells Fargo denies the remaining allegations in paragraph 91 of




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                       PAGE 16 OF 19
          Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 17 of 19



the Complaint and further denies that the Committee has any right to object to Wells Fargo’s

claims.

                                           VI. PRAYER

          Wells Fargo denies that the Committee is entitled to any of the relief requested in the

Prayer.

                         AFFIRMATIVE DEFENSES AND DEFENSES

          92.    The transfers or payments were made in the ordinary course of business in

accordance with 11 U.S.C. § 547(c)(2).

          93.    The transfers or payments were made as a contemporaneous exchange for new

value and new value was given pursuant to 11 U.S.C. § 547(c)(1).

          94.    New value was given after the transfers or payments described in the Complaint

in accordance with 11 U.S.C. § 547(c)(4).

          95.    The relevant transferor Debtor was not insolvent as of the date of the transfers or

payments and/or did not become insolvent as a result of the transfers or payments.

          96.    The relevant transferor Debtor was not engaged, or about to engage, in business

or a transaction for which any property remaining with such transferor Debtor or for whose

benefit the transfers or payments was made was an unreasonably small capital.

          97.    The relevant transferor Debtor did not intend to incur, nor believed it would incur,

debts beyond its ability to pay upon maturity.

          98.    The relevant transferor Debtor received reasonably equivalent value in exchange

for the transfers or payments.

          99.    Wells Fargo is a good faith transferee in accordance with 11 U.S.C. § 550(b).

          100.   The transfers or payments were not made on or within 90 days before the date of

the filing of any of the petitions.


WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                           PAGE 17 OF 19
         Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 18 of 19



         101.   The liens were validly granted even if not perfected.

         102.   New value was given after the transfers or payments described in the Complaint

in accordance with 11 U.S.C. §547(c)(3).

         103.   The transfers or payments constituted a perfected security interest in inventory or

a receivable, or the proceeds of either pursuant to 11 U.S.C. §547(c)(5).

         104.   Wells Fargo accepted the transfers or payments in good faith and for fair value.

         105.   Any post-petition transfers or payments were authorized by Bankruptcy Court

order.

         WHEREFORE, Wells Fargo respectfully requests that the relief sought in the Complaint

be denied and for such other and further relief to which it may be justly entitled.

         Dated: October 26, 2018
                                              Respectfully submitted,

                                              WINSTEAD PC

                                              By:_/s/ Yasmin I. Atasi
                                              Yasmin Atasi, SBN 10435150
                                              S.D. Tex. No. 13119
                                              Sean B. Davis, SBN 24069583
                                              S.D. Tex. No. 1048341
                                              600 Travis, Suite 5200
                                              Houston, TX 77002
                                              Telephone: 713.650.8400
                                              Facsimile: 713.650.2400
                                              Email: yatasi@winstead.com
                                                      sbdavis@winstead.com

                                                      and




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                         PAGE 18 OF 19
        Case 18-03094 Document 11 Filed in TXSB on 10/26/18 Page 19 of 19



                                               Rakhee V. Patel, State Bar No. 00797213
                                               S.D. Tex. No. 23571
                                               2728 N. Harwood Street, Suite 500
                                               Dallas, TX 75201
                                               Telephone: 214-745-5400
                                               Facsimile: 214-745-5788
                                               Email: rpatel@winstead.com

                                               ATTORNEYS FOR WELLS FARGO BANK,
                                               NATIONAL ASSOCIATION




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of October, 2018, notice of this document will be

electronically mailed to the parties registered or otherwise entitled to receive electronic notices in

this adversary proceeding pursuant to the Electronic Filing Procedures in this District.



                                              /s/ Sean B. Davis
                                              One of Counsel




4824-2485-7209v.3 4839-2298




WELLS FARGO'S ANSWER TO COMMITTEE'S COMPLAINT                                            PAGE 19 OF 19
